IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania State System of Higher     :
Education, West Chester University,     :
                        Petitioner      :
                                        :
                   v.                   :     No. 2057 C.D. 2014
                                        :
Association of Pennsylvania State       :
College and University Faculties,       :
                        Respondent      :


                                     ORDER


            AND NOW, this 18th day of September, 2015, upon consideration of
the Association of Pennsylvania State College and University Faculties’
application for relief, the order issued on July 24, 2015, in the above-captioned
matter is hereby amended to state:

            AND NOW, this 24th day of July 2015, the arbitrator’s
            award of October 16, 2014, is hereby CONFIRMED
            pursuant to Section 7314(d) of the Uniform
            Arbitration Act, 42 Pa. C.S. § 7314(d).




                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Judge